NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


LARISSA KORSOUNOVA,                          )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-2253
                                             )
THE BANK OF NEW YORK MELLON,                 )
F/K/A THE BANK OF NEW YORK, AS               )
TRUSTEE, ON BEHALF OF THE                    )
HOLDERS OF THE ALTERNATIVE                   )
LOAN TRUST 2005-56 MORTGAGE                  )
PASS-THROUGH CERTIFICATES,                   )
SERIES 2005-56,                              )
                                             )
             Appellee.                       )
                                             )

Opinion filed September 28, 2018.

Appeal from the Circuit Court for Sarasota
County; Thomas Gallen, Judge.

Gregg Horowitz, Sarasota, for Appellant.

Matthew E. Hearne of Frenkel Lambert
Weiss Weisman & Gordon, LLP, Fort
Lauderdale, for Appellee.



PER CURIAM.

             Affirmed.



LaROSE, C.J., and KELLY and SALARIO, JJ., Concur.